DETAILED ACTION
Status of the Application
Claims 1-22 are pending in the application.  Claim 22 is currently amended.  No new claims have been added.  
This is a Final Rejection Necessitated by Amendment.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The rejection of claim 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to the Amendments filed on November 6, 2020.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 10, 13-16 and 18-22 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Amendola (US 6,497,973) (on March 25, 2016).
Regarding claim 1, Amendola discloses a redox flow battery (electrochemical cell utilizing boron redox) comprising at least one electrochemical cell in fluid communication with a balancing cell {col. 12, lines 45-47 [Wingdings font/0xE0] the electrochemical cell using boron redox may have recharging cell (5) (corresponds to a balancing cell)}, said balancing cell comprising: a first and second half-cell chamber separated by a membrane (permiselective membrane separates the cells cathode and anode sides; Figs. 1-2 and 6; column 2, line 58 - column 3, line 17; column 9, lines 24-67; column 14, lines 36-54), wherein the first half-cell chamber comprises a first electrode in contact with a first aqueous electrolyte of the redox flow battery {permiselective membrane separates the cells cathode and anode sides, with the anode (first electrode) in contact with the anode electrolyte (first electrolyte) and can be aqueous as in equations 11 and 12; Figs. 1-2 and 6; column 2, line 58 - column 3, line 17; column 9, lines 24-67; column 14, lines 36-54}; and wherein the second half-cell chamber comprises a second electrode adjacent to the membrane {permiselective membrane separates the cells - cathode and anode sides; Figs. 1-2 and 6; column 2, line 58 - column 3, line 17; column 2 (oxygen is produced by the cathode and may use a catalyst like a metal hydride or soft metals like indium; Fig. 6; column 14, lines 36-54; column 15, line 50 - column 16, line 6); and wherein the second half-cell chamber does not contain an added electrolyte (the second half-cell chamber is in contact with or comprises a catholyte; equations 11 and 12; Figs. 1, 2, and 6; column 2, line 58 - column 3, line 17; column 9, lines 24-67; column 14, lines 36-54; the catholyte is stored in a tank outside of the balancing cell; col. 13, lines 60-62; one of ordinary skill in the art can appreciate that because Amendola is silent regarding additional electrolytes being added to the catholyte that the second half-cell chamber does not contain an added electrolyte).   
Because Amendola teaches a flow battery comprising a balancing cell further comprising the same electrode, the same electrolyte and the same membrane as the claimed invention, one of ordinary skill in the art would expect or it is inherent that the catalyst for the generation of O2 is in fluid communication with water transported across the membrane from the aqueous electrolyte of the redox flow battery.  
Regarding claim 2, Amendola teaches a flow battery wherein the first aqueous electrolyte comprises a negative working electrolyte of the redox flow battery (in recharging, the anode is the negative working electrode of the battery, thus the electrolyte is the working electrolyte; column 6, line 35-41).
Regarding claim 3, Amendola teaches a flow battery wherein the aqueous electrolyte has a pH in a range of from about 9 to about 14 (the presence of hydroxide ions, and thus a high pH is desirable such that the aqueous solution is basic, i.e., a pH 
Regarding claim 10, Amendola discloses a flow battery wherein the membrane comprises a bipolar membrane (membranes may be cationic, anionic, or bipolar; Figure 1, 2 and 6; column 2, lines 58-60; column 9, lines 24-67; column 14, lines 36-54).
Regarding claim 13, Amendola discloses a flow battery wherein the second electrode comprises a catalyst suitable for the electrochemical generation of oxygen from water (oxygen is produced by the cathode; a catalyst like a metal hydride, soft metals like indium, an iridium oxide or manganese dioxide may be used and may reduce oxygen from water; Fig. 6; column 3, line 30-48; column 11, lines 40-45; column 14, line 36 - column 15, line 4; column 15, lines 50 - column 16, line 6).
Regarding claim 14, Amendola discloses a flow battery wherein catalyst comprises a metal oxide (oxygen is produced by the cathode; a catalyst like a metal hydride; soft metals like indium; or iridium oxide or manganese dioxide may be used; Fig.  6; column 3, line 30-48; column 14, line 36- column 15, line 4; column 15, lines 50 - column 16, line 6).
Regarding claim 15
Regarding claim 16, Amendola discloses a flow battery wherein the second electrode comprises an oxide of iridium, an oxide of nickel, or an oxide of a nickel-iron alloy (oxygen is produced by the cathode; a catalyst like a metal hydride; soft metals like indium; or iridium oxide or manganese dioxide may be used; figure 6; column 3, line 30-48; column 14, line 36- column 15, line 4; column 15, lines 50 - column 16, line 6).
Regarding claim 18, Amendola discloses a flow battery wherein the negative working electrolyte of the flow battery comprises a compound comprising Al, Ca, Ce, Co, Cr, Fe, Mg, Mn, Mo, Si, Sn, Ti, V, W, Zn, or Zr (the redox pairs of catholyte and anolyte include Mn and Sn; and vanadium and titanium maybe recovered from aqueous solutions using these electrodes as cathodes; column 2, line 65-column 3, line 57; column 17, lines 47-61).
Regarding claim 19, Amendola discloses a flow battery wherein the negative working electrolyte of the flow battery comprises a coordination compound of titanium (titanium maybe recovered from aqueous solutions using these electrodes as cathodes; column 17, lines 47-61).
Regarding claim 20, Amendola discloses a flow battery wherein at least the first half-cell chamber and optionally the second half-cell chamber is configured as a flow-through cell (the design of Figs. 4 and 5 is a flow though cell of both half cells; Figs. 4-7; column 14, lines 36-54; column 18, lines 59 - column 19, line 7).
Regarding claim 21, Amendola discloses the energy storage system comprising the flow battery of claim 1 (an electrochemical storage medium; column 1, lines 34-42).
Regarding claim 22, Amendola discloses a balancing cell {col. 12, lines 45-47 [Wingdings font/0xE0] the electrochemical cell using boron redox may have recharging cell (5) (corresponds 2 (oxygen is produced by the cathode and may use a catalyst like a metal hydride or soft metals like indium; Fig. 6; column 14, lines 36-54; column 15, line 50 - column 16, line 6); wherein the second half-cell chamber does not contain an added electrolyte (the second half-cell chamber is in contact with or comprises a catholyte; equations 11 and 12; Figs. 1, 2, and 6; column 2, line 58 - column 3, line 17; column 9, lines 24-67; column 14, lines 36-54; the catholyte is stored in a tank outside of the balancing cell; col. 13, lines 60-62; one of ordinary skill in the art can appreciate that because Amendola is silent regarding additional electrolytes being added to the catholyte that the second half-cell chamber does not contain an added electrolyte); and 

Because Amendola teaches a flow battery comprising a balancing cell further comprising the same electrode, the same electrolyte and the same membrane as the claimed invention, one of ordinary skill in the art would expect or it is inherent that the catalyst for the generation of O2 is in fluid communication with water transported across the membrane from the aqueous electrolyte of the redox flow battery.  
The recitation "configured to modify the pH and state-of-charge of the positive or negative electrolyte” is functional language and imparts intended use to the structural features of the apparatus.  Therefore, while the claim language has been considered with regard to structure, the intended use language is of no patentable weight because it is directed to what it does and not directed to the structural features of the apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Amendola as applied to claim 1 above, and further in view of ‘Performance comparison of long and short-side chain perfluorosulfonic membranes for high temperature polymer electrolyte membrane fuel cell operation' by Stassi et al. (on March 25, 2016 IDS).
Regarding claim 4, Amendola teaches the flow battery of claim 1, but is silent regarding further comprising a porosity medium located near or adjacent to the membrane in the first half-cell chamber.  However, Stassi et al. discloses further comprising a porosity medium located near or adjacent to the membrane in the first half-cell chamber {A cell membrane can be formed using a hot pressing with carbon cloth backings/supports, diffusion layers and catalytic layers to form a membrane electrode assembly.  The diffusion layer plus the catalyst layer or the diffusion layer only corresponds to the claimed high porosity medium located near or adjacent to the membrane in the first half-cell chamber.  One of ordinary skill in the art will appreciate that each diffusion layer is a highly porosity medium in order for the fuel to diffuse through it.  If the porosity is too low, there will not be enough fuel to support the electrochemical reaction.  Also, a high porosity of a diffusion layer will also assist with increasing the surface area of the diffusion layer/high porosity medium in order to hold the catalyst.  One of ordinary skill in the art would select a porosity, i.e. of at least 80% of the total volume of the high porosity medium, in order to provide sufficient fuel  such as a lower ohmic resistance, a better crossover, better electro-catalytic activity, and better mechanical properties resulting in lower decay over time (Stassi, page 8929, Section 4. Conclusion).
Regarding claim 5, Amendola is silent regarding flow battery wherein the membrane comprises a sulfonated perfluorinated polymer or co-polymer.  However, Stassi teaches wherein the membrane comprises a sulfonated perfluorinated polymer or co-polymer {A fuel cell membrane using an Aquivion short side-chain ionomer is formed from sulfonyl fluoride vinyl ether and tetrafluoroethylene (sulfonated perfluorinated co-polymer); figure 1; page 8925, Abstract; page 8926; Section 2.3}.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the membrane of Amendola by incorporating the membrane of Stassi et al. because the Aquivion membrane has better effects than the Nafion membrane for flow cells, such as a lower ohmic resistance, a better crossover, better electro-catalytic activity, and better mechanical properties resulting in lower decay over time (Stassi, page 8929, Section 4. Conclusion).
Regarding claim 6, Amendola is silent regarding flow battery wherein the membrane comprises a sulfonated perfluorinated polymer or co-polymer of tetrafluoroethylene, optionally comprising perfluorovinyl ether.  However, Stassi teaches Note: the membrane is not required to comprise a perfluorovinyl ether; Figure 1; page 8925, Abstract; page 8926; Section 2.3}.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the membrane of Amendola by incorporating the membrane of Stassi et al. because the Aquivion membrane has better effects than the Nafion membrane for flow cells, such as a lower ohmic resistance, a better crossover, better electro-catalytic activity, and better mechanical properties resulting in lower decay over time (Stassi, page 8929, Section 4. Conclusion). 
Regarding claim 7, Amendola is silent regarding a flow battery wherein the membrane comprises an ionomer membrane.  However, Stassi discloses wherein the membrane comprises an ionomer membrane {A fuel cell membrane using an Aquivion short side-chain ionomer is formed from sulfonyl fluoride vinyl ether and tetrafluoroethylene; Fig. 1; page 8925, Abstract; page 8926; section 2.3}.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the membrane of Amendola by incorporating the membrane of Stassi et al. because the Aquivion membrane has better effects than the Nafion membrane for flow cells, such as a lower ohmic resistance, a better crossover, better electro-catalytic activity, and better mechanical properties resulting in lower decay over time (Stassi, page 8929, Section 4. Conclusion). 
Regarding claim 8, modified Amendola is silent regarding a flow battery wherein the ionomer membrane comprises a short side chain (SSC) copolymer of tetrafluoroethylene and a sulfonyl fluoride vinyl ether (SFVE) F2C=CF-O-CF2CF2-SO2F.  However, Stassi discloses wherein the ionomer membrane comprises a short side chain (SSC) copolymer of tetrafluoroethylene and a sulfonyl fluoride vinyl ether (SFVE) F2C=CF-O-CF2CF2-SO2F (a fuel cell membrane using an Aquivion SSC ionomer is formed from sulfonyl fluoride vinyl ether and tetrafluoroethylene in powder form; Fig. 1; page 8925, Abstract; page 8926; section 2.3).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the membrane of Amendola by incorporating the membrane of Stassi et al. because the Aquivion membrane has better effects than the Nafion membrane for flow cells, such as a lower ohmic resistance, a better crossover, better electro-catalytic activity, and better mechanical properties resulting in lower decay over time (Stassi, page 8929, Section 4. Conclusion).
Regarding claim 9, modified Amendola is silent regarding a flow battery wherein the ionomer membrane is modified by precipitating particles therewithin, the particles comprising a metal, metal oxide, organometallic, polymeric material, or a combination thereof.  However, Stassi discloses wherein the ionomer membrane is modified by precipitating particles therewithin, the particles comprising a metal, metal oxide, organometallic, polymeric material, or a combination thereof (a fuel cell membrane using an Aquivion SSC ionomer is formed from a sulfonyl fluoride vinyl ether and tetrafluoroethylene in the powder form, and is then wash and dried and hot pressed with a catalyst of platinum (the hot pressing of the structure corresponds to precipitating  a lower ohmic resistance, a better crossover, better electro-catalytic activity, and better mechanical properties resulting in lower decay over time (Stassi, page 8929, Section 4. Conclusion).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Amendola as applied to claim 10 above, and further in view of Watanabe et al. (US 5,766,787) (on March 25, 2016).
Regarding claim 11, Amendola teaches a flow battery wherein the anolyte and the catholyte are separated by a bipolar membrane (col. 2, lines 58-60).  Amendola is silent regarding a flow battery wherein the bipolar membrane comprises at least one cation exchange ionomer membrane and one anion exchange ionomer membrane.  However, Watanabe et al. teaches wherein the bipolar membrane comprises at least one cation exchange ionomer membrane and one anion exchange ionomer membrane (a PEM electrode membrane including a cathode layer 2 and an anode layer 3 where the PEM is made of a cation exchange resin and anion exchange resin, such as ionomers like Nafion; Figs. 1 and 2; column 3, lines 23-42; column 6, lines 40-47; column 7, lines 41-67; column 8, lines 23-64).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 
Regarding claim 12, modified Amendola is silent regarding a flow battery wherein the bipolar membrane further comprises a metal oxide film sandwiched between the at least one cation exchange ionomer membrane and one anion exchange ionomer membrane, the metal oxide film being capable of catalyzing the dissociation of water upon the application of an electric potential thereto.  However, Watanabe discloses wherein the bipolar membrane further comprises a metal oxide film sandwiched between the at least one cation exchange ionomer membrane and one anion exchange ionomer membrane {A PEM electrode membrane includes a cathode layer 2 and anode layer 3 where the PEM is made of a cation exchange resin and anion exchange resin such as ionomers like Nafion; column 3, lines 23-42 [Wingdings font/0xE0]The solid electrolyte comprises 0.01 to 50% in weight of particles and/or fibers of at least one metal oxide based on the weight of the solid polymer electrolyte contained in the solid polymer electrolyte.  The metal oxide contained in the solid polymer electrolyte includes silica (SiO2), titania (TiO2), alumina (Al2O3), zirconia (Zr2O3), magnesia (MgO) and stannic oxide (SnO3); col. 10, lines 37-60 [Wingdings font/0xE0] The oxide incorporated PEMs were subjected to platinum nanocrystallites via a cationic exchange treatment [Pt-TiO2, Pt-3, and Pt-SiO2 are all films; Pt-TiO2, Pt-TiO3, and Pt-SiO2 films are metal oxide films that is sandwiched between the at least one cation exchange ionomer membrane and one anion exchange ionomer membrane] where the resultant PEMs are Pt-PEM, Pt-TiO2-PEM, etc;  See also, Figs. 1 and 2; column 6, lines 40-47; column 7, lines 41-67; column 8, lines 23-64}, the metal oxide film being capable of catalyzing the dissociation of water upon the application of an electric potential thereto {the platinum-titanium oxide forms a solid polymer electrolyte able to form water, and thus can be used in the water electrolyzing cell, i.e.. catalyzing the dissociation of water upon the application of an electrical potential thereto; column 7, lines 41-67; column 8, lines 1-15}.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the bipolar membrane of modified Amendola to incorporate a metal oxide film sandwiched between the at least one cation exchange ionomer membrane and one anion exchange ionomer membrane, the metal oxide film being capable of catalyzing the dissociation of water upon the application of an electric potential thereto as taught by Watanabe et al. to create a membrane that possesses the abilities of forming water by itself and of retaining the water so that the ionic conductivity and the effect of depressing the crossover is excellent (Watanabe et al., col. 8, lines 1-5).  Also, the membrane is useful to electrolyze water in an electrochemical cell (Watanabe, column 8, lines 7-8).
The recitation "being capable of catalyzing the dissociation of water upon the application of an electric potential thereto” is functional language and imparts intended use to the structural features of the apparatus.  The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.  The Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Amendola as applied to claim 13 above, and further in view of Kobayashi et al. (US 6,509,119) (on March 25, 2016 IDS).
Regarding claim 17, Amendola is silent regarding a flow battery wherein the catalyst comprises an allotrope of carbon.  However, Kobayashi et al. discloses a flow battery wherein the catalyst comprises an allotrope of carbon {a carbon electrode material for a vanadium-based redox-flow type battery, comprising quasi-graphite crystal structure.  This carbon with the quasi-graphite crystal structure acts as a catalyst and is an allotrope of carbon; column 3, lines 40-65; column 13, line 65 - column14, line 20}.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the flow battery of Amendola to include a catalyst comprising an allotrope of carbon as taught by Kobayashi et al. as it is preferable to use a catalyst material that contains less metal impurities as possible in an attempt to avoid unwanted side reactions (Kobayashi et al., col. 14, lines 16-20).   

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
Applicant argues: Claims 1-3, 10, 13-16 and 18-22 stand rejected under 35 U.S.C. § 102(a)(1) and § 102(a)(2) as allegedly anticipated by U.S. Patent No. 6,497,973 (“Amendola”). Applicant traverses these rejections at least for the following reasons: Claims 1 and 22 are is directed to redox flow batteries comprising at least one electrochemical cell in fluid communication with a balancing cell, said balancing cell comprising, inter alia, a first and second half-cell chamber separated by a membrane, wherein the second half-cell chamber comprises a second electrode adjacent to the membrane, the second electrode comprising a catalyst for the generation of O2, and wherein the second half-cell chamber does not contain an added electrolyte. Claim 1 further comprises that the catalyst for the generation of O2 is in fluid communication with water transported across the membrane from the aqueous electrolyte of the redox flow battery. Claim 22 further provides that the balancing cell is configured to modify the pH and state-of-charge of the positive or negative electrolyte…. Also, contrary to the Examiner’s statement, Amendola is not “silent regarding additional electrolytes being added to the catholyte.” Again, the electrochemical reaction described with respect to the electrochemical cell and recharging cell is clearly described in terms of a hydroxide electrolyte. See FIG. 6 (hydroxide solution) and equation 12. Note that the instant specification defines electrolyte 
It is the Office’s position that the first chamber and the second chamber of the instant invention each have an electrolyte that is added, i.e. is pumped into and out of each chamber.  As a result, the limitation “wherein the second half-cell chamber does not contain an added electrolyte” does correctly describe the instant invention.  
It is the Office’s position that if the instant invention has a second half-cell chamber that does not contain an added electrolyte, then because Amendola et al. teaches a balancing/recharging cell with the same or a substantially similar structure as the instant invention (See Figs. 4, 5 and 6), then one of ordinary skill in the art can appreciate that the second half-cell chamber of Amendola et al. also does not contain an added electrolyte.   
That is, according to the Examiner, Amendola’s electrochemical cell corresponds to the claimed electrochemical cell and Amendola’s recharging cell (5) corresponds to the claimed balancing cell. Of the features cited by the Examiner and provided in Figs. 1-2 and 6; column 2, line 58 -column 3, line 17; column 9, lines 24-67; and column 14, lines 36-54, only those provided in Fig. 6 and column 14, lines 36-54 speak specifically to the recharging cell, and both are incompatible with the Examiner’s interpretation:  FIG. 6 shows the recharging cell. Although this cell may actually be the same cell as cell 2 the flexibility allowed with this system permits the two cells to be separate. During recharge equation (3) will be reversed to produce borohydride and oxygen gas as follows:	BO2 - + 2H2O [Wingdings font/0xE0] BH4 - + 2O2 E0 = - 1.65 V			(11)
The negative voltage indicates that electricity must be put in to drive the reaction in the direction shown. Certain important conditions are required to allow this reaction to proceed efficiently. At such negative a voltages it is easier to dissociate water into hydrogen and oxygen. Fortunately, the oxygen is a desired product. Releasing gases from physical electrodes is a process which is extremely dependent on both the composition and the physical characteristics of the electrode. The release of oxygen from a basic solution of water is the reverse of equation (2) 
8OH- [Wingdings font/0xE0] 2O2 + 4H2O+ 8e -E1/2 = -0.401 V			(12)
(Amendola, column 14, lines 36-54, emphasis added).
It is the Office’s position that the recharge/balancing cell of Amendola et al. balances the BH4 - solution; therefore, the recharge/balancing cell of Amendola et al. is a balancing cell.  
Applicant argues:  [T]he second half-cell chamber clearly does not comprise “a second electrode adjacent to the membrane (permiselective membrane) that separates the cells,” Indeed, in every representation in Amendola highlighted by the Examiner, the cathode (responsible for the generation of oxygen) is displaced from the recharging cell’s membrane by an intervening aqueous hydroxide solution.
It is the Office’s position that the second half-cell chamber of Amendola et al. is an electrode; therefore, the second half-cell chamber comprises a second electrode.  Fig. 6 shows a permiselective membrane between the two half chambers; therefore, the second half-cell chamber comprises a second electrode adjacent to the membrane.  
Regarding claims 2-21, each of these claims depend from claim 1; therefore, because the rejection of claim 1 is being maintained because the arguments presented by the Applicant is not convincing, the rejections for claims 2-21 are also being maintained.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V. LYLES-IRVING whose telephone number is (571)270-3783.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/CARMEN V LYLES-IRVING/Examiner, Art Unit 1724